Citation Nr: 1531703	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability, to include as secondary to service-connected diabetes mellitus, type I with erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1994 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case has since been returned to the RO in St. Petersburg, Florida.  

In a July 2010 correspondence, the Veteran withdrew his  request for a Board hearing.  

The case has an extensive procedural history.  The Board, in pertinent part, has previously remanded the issue on appeal in January 2010, September 2010, October 2012, and November 2014 for additional development.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, in May 2012, the Board requested a specialist medical opinion in this case from the Veteran Health Administration (VHA).  See 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2014); 38 C.F.R. § 20.901(a) (2014).  The VHA medical opinion, dated in May 2012, has been associated with the claims folder.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.





FINDING OF FACT

The evidence does not demonstrate that the Veteran's right ankle disability was etiologically related to any injury, disease or event during his active duty service; or shown to have been caused or aggravated by his service-connected diabetes mellitus, type I with erectile dysfunction.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a right ankle disability, to include as secondary to service-connected diabetes mellitus, type I with erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by an April 2007 letter.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, Social Security Administration (SSA) records and lay statements are in the claims file.  In addition, a May 2012 VHA opinion was obtained for the Veteran's right ankle disability.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  



In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that in 2007, he injured his right ankle in a car accident following a diabetic attack causing him to pass out.  He explained that his blood sugar dropped at the time of the accident.  See April 2007 statement and June 2008 VA Form 9.

The Veteran's service treatment records show no complaints, treatment, or diagnosis for right ankle problems.  See May 1993 enlistment examination, October 1997 report of medical history, and October 1997 medical examination board report.  

Private treatment records from February 2007 reflect that the Veteran was an unrestrained driver of a motor vehicle accident (MVA).  Upon admission, he only complained of right ankle pain.  He had a dislocated right ankle which was reduced and put into a splint.  A right ankle x-ray revealed some malleolar fracture.  A February 2007 private treatment record noted that the Veteran "[had] a memory of the accident," "he [did] drink" and that "[he was] not reliable, as the patient [had been] drinking."  A February 2007 discharge summary noted that the Veteran was somewhat lethargic, but answered questions, was oriented, coherent, well-nourished, well developed, and in no acute distress.  The Veteran had a laceration of his scalp repaired.  A CT scan of his brain, spine, cervical spine, and abdomen were negative.  A laboratory report showed that on the date he was admitted, the Veteran's blood glucose level was 46.  The Veteran was diagnosed with insulin-dependent diabetes and MVA trauma with right ankle fracture.  

VA treatment records dated from March 2007 to August 2007 document that the Veteran had reported his February 2007 MVA which he believed was caused by a drop in blood sugar due to a hypoglycemic state.  He told his VA treating physician that he did not remember the accident at all.  See March 2007 VA treatment record.  The Veteran complained of having right ankle pain for the past two months.  He took off his soft cast, because it was bothering him and he has been walking without it.  See April 2007 VA treatment record.  A June 2007 VA treatment record reflects that the Veteran continued to complain of right ankle pain and reported not wear his brace as ordered.  His pain was now located in his Achilles tendon.  The VA treating physician found that the Veteran had a healed right ankle fracture with no pain on palpation and tendonitis and edema which should resolve with time.  

In May 2012, a VHA examiner provided an opinion as to whether the Veteran's right ankle disability, sustained during a February 2007 MVA, was caused by an impaired level of consciousness secondary to hypoglycemia at the time of the accident.  Upon reviewing the Veteran's medical records, the VHA examiner noted the Veteran's glucose level findings and findings and treatment of his right ankle at the time of his MVA as well as the history of his diabetes mellitus treatment.  The VHA examiner found significant that the Veteran had reported, in October 2008, having frequent symptoms of hypoglycemia where he suddenly lost consciousness and that he had lost his job as a forklift operator because of it.  The VHA examiner also found that the glucose levels taken when the Veteran was admitted to the hospital was not inconsistent with his contention that hypoglycemia caused his accident.  Noting that the Veteran's admission records included references to the Veteran not being reliable due to his drinking, the VHA examiner found that the records did not include affirmative evidence of ethanol use at the time of the accident (smell of ethanol during examination or Breathalyzer at the scene of the accident or in the emergency room).  But, such information would be very important, because ethanol could have been the cause for any hypoglycemia at the time accident.  

As the current record could not support that the Veteran had used ethanol at the time of the accident, the VHA examiner determined that the emergency medical technician (EMT) records and police reports should provide the requisite information to enable the VHA examiner to opine as to the etiology of the Veteran's right ankle disability.  The VHA examiner stated that if such reports did not show that the Veteran had ingested ethanol or the reports were unavailable, then the evidence was at least in equipoise that the Veteran's right ankle disability was the result of hypoglycemia or the result of ethanol with or without hypoglycemia.  However, if the Veteran was not cooperative in the pursuit of such records or the records showed that ethanol was involved, then the VHA examiner stated that he would conclude that ethanol was the primary cause of the accident.  

In a November 2012 correspondence, VA requested that the Veteran authorize the release of the EMT records and police accident report for the February 2007 accident.  To date, the Veteran has not provided such releases.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  Here, the Veteran has failed in his duty to assist VA in developing his claim, and the Board has no option but to decide the claim based on the evidence of record.

Based on a careful review of all of the evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a right ankle disability, to include as secondary to service-connected diabetes mellitus, type I with erectile dysfunction.  The evidence does not show, and the Veteran does not contend, that his right ankle disability began during service or was otherwise etiologically related to his active duty service.  Rather, he asserts that his right ankle disability was the result of a car accident sustained following a loss of consciousness as a result of a hypoglycemic event.  The most probative evidence of record, the May 2012 VHA opinion, concludes that the Veteran's right ankle disability was not the result of his service-connected diabetes mellitus, type I, but rather primarily caused by the Veteran's ingestion of ethanol.  The Board finds that the May 2012 VA opinion is the most probative evidence as it was based on a review of the Veteran's medical records and based on a complete rationale with citation to evidence in the record.  

The only evidence of record supporting the Veteran's contentions that his right ankle disability was related to his service-connected diabetes mellitus, type I, is the Veteran's lay statements.  Indeed, the Veteran is competent to report that he lost consciousness before his car accident.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Notably, the May 2012 VHA examiner found it plausible, based on his glucose level findings, that the Veteran experienced a hypoglycemic event during his accident.  Nevertheless, the May 2012 VHA examiner still found that there was evidence that ethanol may have also been involved in the accident, which could have triggered any hypoglycemia.  Since the Veteran failed to assist with obtaining additional records prepared at the time of his accident, the Board finds that the Veteran's statements regarding the circumstances of his accident less credible.  Therefore, the May 2012 VHA opinion outweighs the Veteran's lay statements as to the etiology of his right ankle disability.  

Therefore, as the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and service connection for a right ankle disability, to include as secondary to service-connected diabetes mellitus, type I with erectile dysfunction, must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right ankle disability, to include as secondary to service-connected diabetes mellitus, type I with erectile dysfunction, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


